Miller Nash LLP Attorneys at Law 3400 U.S. Bancorp Tower 111 S.W. Fifth Avenue Portland, Oregon 97204-3699 OFFICE 503.224.5858 FAX 503.224.0155 Mary Ann Frantz, P.C. maryann.frantz@millernash.com (503) 205-2552 direct line July 18, 2012 By E-Mail and filed on EDGAR under “CORRESP” Ms. Christina Chalk Senior Special Counsel Office of Mergers & Acquisitions Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549-3628 Subject: Quality Systems, Inc. Revised Preliminary Proxy Statement on Schedule 14A Filed July 16, 2012 by Ahmed D. Hussein et al. File No. 001-12537 Dear Ms. Chalk: We are in receipt of your letter dated July 17, 2012, regarding the subject filing.On behalf of Ahmed Hussein, set forth below are responses to the comments in your letter.The headings below correspond to the numbered comments and headings; we have included each comment in full, followed by the response. A Second Amended Preliminary Proxy Statement and related proxy card (together, the “Second Amended Preliminary Proxy Materials”) is contemporaneously being filed on Edgar.Other revisions to update and correct information in the subject filing have also been made.Remaining blanks, including certain dates and the costs of the solicitation, will be completed in the definitive materials.Attached to the e-mail copy of this letter is a marked copy of the Second Amended Preliminary Proxy Materials, showing revisions from the amended preliminary proxy materials filed on July 16, 2012. Ms. Christina Chalk
